       Case 1:17-cv-08816-LTS-HBP
            1:17-cv-08816-LTS-SLC Document 62
                                           61 Filed 10/03/19 Page 1 of 4
                                                                       1
             LEE LITIGATION GROUP, PLLC
                              148 West 24th Street, 8th Floor
                                    New York, NY 10011
                                      Tel: 212-465-1180
                                     Fax: 212-465-1181
                                 info@leelitigation.com

WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com
                                                                                     October 3, 2019
Via ECF
The Honorable Sarah L. Cave, U.S.M.J.
United States District Court, S.D.N.Y.
500 Pearl Street
New York, NY 10007

                 Re:   Chang, et al. v. Philips Bryant Park, LLC, et al.
                       Case No. 17 CV 8816 (LTS) (SLC)

Dear Judge Cave:

       We represent Plaintiffs in the above-referenced action.

       This letter encloses a sworn affidavit of the undersigned, which is respectfully submitted in
response to and to address concerns set forth in Judge Pitman’s September 5, 2019 Order (Dkt.
No. 60), and, further, to renew Plaintiffs’ unopposed motion for preliminary class settlement
approval.

        We respectfully request leave to submit the exhibits to said affidavit to the Court under
seal, as permitted under the Court’s Individual Rule B.3. To avoid potential disputes regarding
which portions of the exhibits are confidential, we are not e-filing redacted versions of the exhibits
absent judicial authorization; however, unredacted versions have already been provided to
Defendants, and are being provided to Chambers via email.

       We thank Your Honor for considering this matter.

Respectfully submitted,

/s/ C.K. Lee
C.K. Lee, Esq.

cc:    All counsel via ECF
     Case
      Case1:17-cv-08816-LTS-HBP
           1:17-cv-08816-LTS-SLC Document
                                  Document61-1
                                           62 Filed
                                               Filed10/03/19
                                                     10/03/19 Page
                                                               Page21ofof43



UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK

ANDREW CHANG and RYAN SANTOS, on
behalf of themselves, FLSA Collective Plaintiffs
and the Class,

                        Plaintiffs,

                                                          17 CV 8816 (LTS) (HBP)
                   –against–

PHILIPS BRYANT PARK, LLC
d/b/a BRYANT PARK HOTEL, et al.,

                        Defendants.

 SUPPLEMENTARY DECLARATION OF PLAINTIFFS’ COUNSEL IN SUPPORT OF
 PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY CLASS SETTLEMENT
                           APPROVAL

I, C.K. Lee, declare as follows:
       1.      I am the sole member of the law firm Lee Litigation Group, PLLC (“LLG”) in New
York, New York, Plaintiffs’ counsel herein. I make this declaration based on my personal
knowledge.
       2.      I respectfully submit this declaration in response to, and to address concerns raised
by the Court’s September 5, 2019 Opinion and Order. See Dkt. No. 60.
       3.      In advance of the mediation before Carol A. Wittenberg at JAMS on July 30, 2018,
Defendants provided all clock-in/clock out records for Plaintiffs and Class Members during the

relevant 6-year New York Labor Law limitations period. This production (a sample page of which
is annexed herewith at EXHIBIT A) exceeded 5,000 pages. Defendants further provided class
payroll records (a sample page of which is annexed at EXHIBIT B), and samples of wage-and-
notices (a sample page of which is annexed at EXHIBIT C), wage statements (a sample page of
which is annexed as EXHIBIT D), as well as customer invoices and sales data for room service
and bar food orders.
       4.       The class claims for unpaid regular and overtime wages asserted in this matter are


                                                   1
      Case
       Case1:17-cv-08816-LTS-HBP
            1:17-cv-08816-LTS-SLC Document
                                   Document61-1
                                            62 Filed
                                                Filed10/03/19
                                                      10/03/19 Page
                                                                Page32ofof43




primarily based on Defendants’ policies of requiring work to be performed off-the-clock without

compensation. Based on our analysis of the clock-in/clock-out records, it became clear to us that
further litigation of such claims would entail substantial risk. The records did not reflect an

systematic policy of automatic time deduction that would support Plaintiffs’ allegations that they
were made to work off-the-clock. In more obvious and less risky cases, the pay records would
show rounded hours every day. That is not the case here and time shaving is not clear on the fact
of the records. Therefore, this claim would necessarily have to be supported through witness
testimony, which Defendants would rebut with their own witness testimony. Plaintiffs have not yet
had much success in obtaining corroborating testimony.
       5.      We also determined that there would be substantial risk in further litigation of the
class claims of unpaid spread-of-hours premium. First, the class clock-in/clock out records showed
that “double-shifts” exceeding 10 hours, for which spread-of-hours premium needed to be paid
were worked infrequently.
       6.      Moreover, the pay records provided for Class Members (a sample page of which is
annexed hereto as EXHIBIT B) reflected that many Class Members were compensated in excess
of the New York state minimum wage. While Plaintiffs’ position is that these employees were
nonetheless entitled to spread-of-hours premium as food-services industry workers, there was a
chance that some of the class would not fall into this category, thus diminishing the aggregate
value of this claim.
       7.      Similarly, we assessed that continued litigation of class members’ Wage Theft
Prevention Act (“WTPA”) claims would be extremely risky. The wage-and-hour notices and wage
statements provided by Defendants omitted some required information but were substantially in
compliance with law. While Plaintiffs disagree, Defendants had, at the very least, a colorable
argument that the “good-faith” exception applicable to Sections 195.1 and 195.3 of the WTPA the
precluded any monetary penalties based on non-compliance with the WTPA.
       8.      In relation to Plaintiffs’ tip misappropriation allegations, Defendants provided us
with records of their total profits from administrative surcharges on room service delivery orders


                                                2
      Case
       Case1:17-cv-08816-LTS-HBP
            1:17-cv-08816-LTS-SLC Document
                                   Document61-1
                                            62 Filed
                                                Filed10/03/19
                                                      10/03/19 Page
                                                                Page43ofof43




and facility fees. These records demonstrated that the maximum value of class-wide claims that

Plaintiffs and Class Members were entitled to these fees pursuant to NYLL § 196-d was no more
than $384,796.00.

       9.      Based on our “best-case scenario” estimates, if Plaintiffs were to achieve class
certification and then prevailed on all claims on summary judgment or at trial, the class would
recover $1,775,416.30 in back wages.
       10.     The $975,000 class action settlement of this matter represents a 54.9% recovery of
the total potential back wages owed to Class Members. In view of the risks of prolonged litigation
described above, we respectfully submit that the settlement reached following the mediation with
Carol A. Wittenberg was, at the very least, a “reasonable compromise” of class claims.


I declare under penalty of perjury that the foregoing is true and correct.


Dated: New York, New York

September 27, 2019


                                                      LEE LITIGATION GROUP, PLLC

                                              By:      /s/ C.K. Lee _________________

                                                        C.K. Lee, Esq. (CL 4086)
                                                        148 W. 24th Street, 8th Floor
                                                        New York, NY 10011
                                                        Tel: (212) 465-1188
                                                        Fax: (212) 465-1181

                                                       Attorneys for Plaintiffs, FLSA Collective
                                                       Plaintiffs and the Class




                                                  3
